DETAILED ACTION
Claims 5, 15 and 21-27 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn, including the 112, para.1 due to cancellation of claims 9 and 10.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 15 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/0186361-previously cited).
Claim 5 is directed to (in part): a buffered solution consisting of:
i) 45-55 mg/mL adalimumab;
ii) 250-300 mM sorbitol;
iii) stabilizer which is an amino acid other than arginine, lysine, aspartic acid and histidine;
iv) 0.9-1.1 mg/mL surfactant, which is polysorbate 80;
v) water; and 
vi) 5-14 mM buffer system (see functional limitations in the claim);
wherein the buffered solution is free of any amino acids selected from the group consisting of arginine, lysine, aspartic acid and histidine, has a pH of 5.2, and an osmolality between 260 and 320 mOsm/kg.
Claims 15 and 21 are directed to (in part): a buffered solution consisting of:
i) 45-55 mg/mL adalimumab or 50 mg/mL adalimumab;
ii) 250-300 mM sorbitol or about 45 mg/mL sorbitol;
iii) 0.9-1.1 mg/mL surfactant, which is polysorbate 80 or 1 mg/mL polysorbate 80;
iv) water; and 
v) 5-14 mM buffer system or 10-14 mM buffer system (see functional limitations in the claims);
wherein the buffered solution:
has a pH of 5.2;
has an osmolality between 260 and 320 mOsm/kg;
is free of arginine, lysine, aspartic acid and histidine; 
is free of surfactants with the exception of polysorbate 80; and 
is free of phosphate buffering agents.
Manning teaches aqueous pharmaceutical adalimumab compositions suitable for long-term storage; see abstract. 
See para. 10 for the following: In a second embodiment, utilizing a single buffer system, the invention provides a stable aqueous pharmaceutical composition comprising adalimumab, a polyol, a surfactant, and a buffer system comprising a single buffering agent, said single buffering agent being selected from citrate, phosphate, succinate, histidine, tartrate or maleate, but not including combinations of the foregoing; wherein the formulation has a pH of about 4 to 8, and preferably about 5 to about 6. Histidine and succinate are particularly preferred for use as single buffering agents.
See para. 16 for the following: Another embodiment of the invention concerns an aqueous, buffered pharmaceutical composition exhibiting long term stability, said composition comprising: (i) adalimumab; (ii) a buffer selected from the group consisting of histidine buffer, succinate buffer, and combinations thereof; (iii) a polysorbate or poloxamer surfactant, or combinations thereof; and (iv) one or both of the following: (a) a stabilizer selected from the group consisting of glycine, alanine, glutamate, arginine, methionine, EDTA, sodium chloride, sodium sulfate, metal ions, and combinations thereof; and (b) a polyol selected from sorbitol, mannitol, and trehalose, or combinations thereof.
 	See para. 25 for the following: Important aspects of the present invention in certain embodiments include (i) that sorbitol and trehalose are discovered to be significantly better stabilizers of adalimumab formulations than mannitol, unless mannitol is used at concentrations in excess of about 200-300 mM in which case the three are generally equivalent; (ii) arginine and glycine (and combinations) are discovered to be significantly better stabilizers of adalimumab formulations than sodium chloride…
	See para. 27 for teaching that polysorbate 80 has a distinct and surprising thermal stabilization advantage over polysorbate 20.
	See para. 102 which teaches that an optional additional stabilizer may be present wherein the stabilizer may be glycine, the buffer may be succinate and the polyol may be sorbitol. Also see para. 112 disclosing that glycine may or may not be present for stabilization. 
	See para. 117 which teaches that the pH of the composition is preferably about 5.2 to 5.4. Also see at least para. 331-335 providing different compositions wherein the pH is 5.2 and the concentration of adalimumab is 50 mg/ml. 
	See para. 290-292 which discloses that the osmolality of the formulations is from 180 to 420 mOsm and that the osmolality can be altered as specific conditions require. Para. 290 indicates that a pharmaceutical composition is preferred to be isotonic with serum, having the same or similar osmolatity, which is achieved by the addition of a tonicity modifier. Para. 290 also discloses that osmolality of a pharmaceutical composition is preferably adjusted to maximize the active ingredient's stability and/or to minimize discomfort to the patient upon administration. See para. 292 provides that tonicity modifiers including glycine and sorbitol. 
	See para. 106 and 272 which teaches that 5 mM to 50 mM buffer may be used and an example in which 10 mM buffer is present in a formulation. 
	See at least para. 60 and 321 which teaches that the disclosed formulations comprise water. 
See para. 301 for the various diseases or disorders which may be treated with the formulations, including Crohn’s disease and rheumatoid arthritis; see instant claims 24-27.
See para. 315 for describing drug delivery devices including injector pens and needleless devices suitable for administration of compositions; see instant claims 22 and 23.
	See para. 335 for the second composition comprising the following: adalimumab, sorbitol, succinate buffer (pH 5.2, sole buffer), arginine as a stabilizer and polysorbate 80. 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the second composition of para. 335 and either eliminate the optional stabilizer arginine or eliminate arginine and substitute this amino acid for glycine. One would have been motivated to do so for the advantage of optimizing the composition as needed, including adjusting the osmolality to achieve an isotonic composition with serum or to use glycine as a known substitute for arginine as a stabilizer or a tonicity modifier.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify various parameters of the second composition of para. 335 in Manning, such as adjusting the concentration of sorbitol, buffer, etc. One would have been motivated to do so for the advantage of maximizing the active ingredient's stability and/or to minimizing discomfort to the patient upon administration and/or optimizing the formulation according to a patient’s medical history, needs, age, etc.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the teachings of Manning. Further, modifying different parameters for optimizing results (e.g. maximizing stability of the composition) is commonly practiced in the art.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention was made.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Note that the rejection has been modified and relevant arguments will be addressed here.
Applicant contends that the skilled person would home in on only those teachings by Manning that actually produced demonstrably stable formulations, and not simply the general teachings of the reference. 
Applicant argues that the skilled person would be motivated by Manning to select histidine as the buffer of choice and points to several teachings of the document, including para. 181, 227 and 284. Applicant argues that the instant claims exclude the possibility of histidine being used as that buffer for the claimed solution is free of histidine. Applicant also contends that the amounts of buffer used by Manning are higher than permitted by the claimed invention.
In response, Manning teaches that histidine and succinate are particularly preferred for use as single buffering agents; see para. 10. Separately, optimizing a buffer amount or the amounts of any other components in the formulation are well within the skill of one in the art. One would have been motivated to modify such amounts for the gain of minimizing discomfort in a subject upon administration or determining what minimal amounts would be necessary to maintain stability of adalimumab in the formulation. 
Applicant notes that Manning’s formulation studies of Table M use mannitol, and not sorbitol. Applicant points to para. 233 for teaching that sorbitol was a poor stabilizer and Manning directs the skilled person to use a stabilizer other than sorbitol, noting that sorbitol’s ability to increase stability is less than that found for Gly and Arg. Applicant concludes that Manning teaches away from the inclusion of sorbitol in the formulations.
In response, Manning, para. 233 compares the effect of arginine and sorbitol on the stability of formulations using a PLS model. This is not a comparison of sorbitol to mannitol, the sugar used in the formulations of Table M.  Para. 25 indicates that sorbitol was discovered to be significantly better stabilizers of adalimumab formulations than mannitol. Also see para. 104, 126, 190 and 285. 
Applicant argues that Table M shows that the formulations use 150, 160, 220 or 240 mM of mannitol whereas the claims require 250-300 mM sorbitol. Applicant also contends that the formulations comprising sorbitol are at concentrations which are never higher than 240 mM. Applicant notes that this is outside the claimed ranges of 250-300 mM sorbitol.
In response, Applicant is comparing two different sugar alcohols. See para. 26 of Manning which teaches that mannitol has been found to be a poorer stabilizer than sorbitol or trehalose in an adalimumab formulation unless mannitol is used at concentrations in excess of about 200 mM. Thus, the formulations of Table M do not necessarily represent formulations comprising the most optimal components or concentrations. The Office maintains that the selection of components as well as the concentrations of each component would be optimized by routine experimentation and this optimization is well within the skill of the ordinary artisan. 
Applicant contends given that Manning’s conclusions based on the PLS modeling which teach away from selecting sorbitol as well as Manning’s failure to use sorbitol at the higher levels, and Manning’s preference for mannitol, the skilled person would not be motivated to enhance the stability of adalimumab formulations by selecting sorbitol in the amounts required by the claims.
In response, Manning does not teach away from using sorbitol and does not show a preference for mannitol as alleged by Applicant. Para. 25 indicates that sorbitol was discovered to be significantly better stabilizers of adalimumab formulations than mannitol. Also see para. 104, 126, 190 and 285. The Office maintains that adjusting the concentrations of the different components in the formulation is routine experimentation in the art.
Applicant argues that the unpredictable nature of antibody formulation science leaves the skilled person without a reasonable expectation of success in creating the claimed compositions. Applicant argues that Manning acknowledges that this field is unpredictable and not amenable to routine optimization. Applicant points to para. 227 of Manning for disclosing that certain findings could not have been predicted based on the literature or examination of the chemical structure of each buffer and that none of this behavior could have been predicted based on what is known in the art. 
In response, para. 227 describes using a model in determining formulation stability as contributed by the use of different buffers. This would motivate one of ordinary skill in the art to use the model for the process of optimizing the formulations followed by empirical studies. Also note that Manning discloses a number of different formulations and one of ordinary skill in the art may use a taught formulation as a starting point and alter varioius parameters. See para. 335, second formulation. One of ordinary skill in the art may substitute the amino acid stabilizer for glycine or eliminate the amino acid stabilizer altogether. One of ordinary skill in the art may alter the concentrations of sorbitol than that disclosed by Manning. Such practice is routine experimentation in the art and the Office maintains that there would be a reasonable expectation of success in creating the claimed formulations.
Applicant contends that the preparing liquid protein formulations was and remains unpredictable and points to the Wang reference for support. Applicant alleges that Wang teaches that one of the most challenging tasks in the development of pharmaceuticals is to deal with physical and chemical instabilities of proteins. Applicant notes that Wang teaches that the structural differences among different proteins are so significant that generalization of universal stabilization strategies has not been successful and proteins have to be evaluated and stabilized on a trial-and-error basis. Wang discloses that there is no single pathway to follow in formulating proteins due to their structural diversities and complexities and careful consideration and extensive experimentation is required in formulating a stable protein product.
In response, the formulations taught by both Manning and the instant claims are directed to the same antibody, adalimumab; thus, the arguments based on Wang’s teachings in view of structural diversities and complexities are unclear. Manning, like the instant claims, teach that the formulations encompass adalimumab, a sugar alcohol (including sorbitol), an optional amino acid stabilizer (Manning discloses a glycine; the instant claims do not define the amino acid stabilizer), a surfactant (including polysorbate 80), water and a buffer system (Manning provides different buffers, including succinate, tartrate, acetate, etc.; the instant claims do not define the buffer system). One of ordinary skill in the art would be motivated to prepare one of the many adalimumab formulations provided by Manning as a starting point, including incorporating the amino acid stabilizers or not as needed as well as different buffers described by Manning. Note that neither the amino acid stabilizer nor the buffer system is defined by the instant claims. 
Applicant points to a second reference by Wang addressing problems in the formulation of antibody pharmaceuticals. Wang 2 teaches that one formulation excipient stabilizing a specific antibody may not be suitable for another because of the differences in their sequences. Wang 2 teaches that the degradation profile for an antibody depends on their individual sequence, pI, hydrophobicity and carbohydrate content. Wang 2 also provides that all formulation excipients and buffering agents should be evaluated individually for each antibody. 
As noted above, the formulations taught by both Manning and the instant claims are directed to the same antibody, adalimumab; thus, the arguments based on the  Wang 2 teachings in view of sequence differences and degradation profiles are unclear. Manning, like the instant claims, teach that the formulations encompass adalimumab, a sugar alcohol (including sorbitol), an optional amino acid stabilizer (Manning discloses a glycine; the instant claims do not define the amino acid stabilizer), a surfactant (including polysorbate 80), water and a buffer system (Manning provides different buffers, including succinate, tartrate, acetate, etc.; the instant claims do not define the buffer system). Note that the different formulations taught by Manning using different excipients and buffering agents for adalimumab formulations would provide one of ordinary skill in the art a starting point in preparing a formulation. 
Applicant points to a PTAB decision regarding the art of creating liquid protein formulation is uncertain and unpredictable. 
In response, the Office maintains that Manning provides one of ordinary skill in the art formulations comprising, like the instant claims, adalimumab, a sugar alcohol (including sorbitol), an optional amino acid stabilizer (Manning discloses a glycine; the instant claims do not define the amino acid stabilizer, if present), a surfactant (including polysorbate 80), water and a buffer system (Manning provides different buffers, including succinate, tartrate, acetate, etc.; the instant claims do not define the buffer system). The teachings by Manning provide one of ordinary skill in the art with a starting point in preparing a formulation with some predictability, allowing the skilled artisan to optimize concentrations and perform substitutions of one component for another (e.g. substituting an arginine for a glycine as an amino acid stabilizer). The Manning reference provides a number of different formulations evaluated via “a trial-and-error basis”. 
The arguments are not persuasive and the rejection is maintained in view of Manning’s disclosure.
Double Patenting-Maintained+NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 15 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14, 17 and 21 of copending Application No. 17/348078 (20210308262). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising adalimumab; sorbitol; amino acid stabilizer including glycine; polysorbate 80; and a buffer as well as a drug delivery comprising such composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant has requested that the rejections are held in abeyance.
Until the rejections are properly addressed, they are maintained for reasons of record.
Note that the previous rejection in view of US Patent 10426833 has been withdrawn in favor of the rejection below.
Double Patenting-NEW
Claims 5, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13-16 and 19 of U.S. Patent No. 10426833 in view of Manning (2014/0186361-previously cited). 
Both sets of claims are directed to the following: an aqueous composition comprising adalimumab, a buffer system (citrate buffer in ‘833, undefined by the instant claims), a sugar stabilizer (sorbitol) and a surfactant (polysorbate 80 in both sets of claims, ‘833 is also directed to a polysorbate 20).
Manning is cited for teaching a stable aqueous pharmaceutical composition comprising adalimumab, a polyol, a surfactant, and a buffer system comprising a single buffering agent, said single buffering agent being selected from citrate, phosphate, succinate, histidine, tartrate or maleate; see para. 10. Manning provides that surfactants of the formulation may encompass polysorbate 80, polysorbate 20, inter alia; see para. 93. 
Thus, in view of the teachings by Manning, it would have been obvious to substitute the polysorbate 20 of ‘833 for a polysorbate 80 as a surfactant.
Claims 5, 15 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10772961 in view of Manning (2014/0186361-previously cited). 
Both sets of claims are directed to the following: an aqueous composition comprising adalimumab, a buffer system (histidine buffer in ‘961, buffer is undefined by the instant claims, the composition is free of histidine), a sugar stabilizer (sucrose in ‘961, sorbitol of the instant claims) and a surfactant (polysorbate 80 in both sets of claims).
Manning is cited for teaching a stable aqueous pharmaceutical composition comprising adalimumab, a polyol, a surfactant, and a buffer system comprising a single buffering agent, said single buffering agent being selected from citrate, phosphate, succinate, histidine, tartrate or maleate; see para. 10. See para. 292 indicating that sugars and polyols include sucrose and sorbitol.
Thus, in view of the teachings by Manning, in view of the teachings by Manning, it would have been obvious to substitute the histidine buffer of ‘961 for another buffer as well as substitute the sucrose of ‘961 for sorbitol. 
Claims 5, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10426832 in view of Manning (2014/0186361-previously cited). 
Both sets of claims are directed to the following: an aqueous composition comprising adalimumab, a buffer system (acetate buffer in ‘832, buffer is undefined by the instant claims), a sugar stabilizer (sucrose in ‘832, sorbitol of the instant claims) and a surfactant (polysorbate 80 in both sets of claims).
Manning is cited for teaching a stable aqueous pharmaceutical composition comprising adalimumab, a polyol, a surfactant, and a buffer system comprising a single buffering agent, said single buffering agent being selected from citrate, phosphate, succinate, histidine, tartrate or maleate; see para. 10. See para. 292 indicating that sugars and polyols include sucrose and sorbitol.
Thus, in view of the teachings by Manning, it would have been obvious to substitute the sucrose of ‘832 for sorbitol, meeting the instant claims. 
Claims 5, 15 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10729769 in view of Manning (2014/0186361-previously cited). 
Both sets of claims are directed to the following: an aqueous composition comprising adalimumab, a buffer system (acetate buffer in ‘769, buffer is undefined by the instant claims), a sugar stabilizer (trehalose of ‘769, sorbitol of the instant claims) and a surfactant (polysorbate 80 in both sets of claims).
Manning is cited for teaching a stable aqueous pharmaceutical composition comprising adalimumab, a polyol, a surfactant, and a buffer system comprising a single buffering agent, said single buffering agent being selected from citrate, phosphate, succinate, histidine, tartrate or maleate; see para. 10. See para. 12 and 25 indicating that sorbitol and trehalose were shown to be significantly better stabilizers than mannitol in adalimumab formulations.
Thus, in view of the teachings by Manning, it would have been obvious to substitute the trehalose of ‘769 for sorbitol, meeting the instant claims. 
Claims 5, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10493152 in view of Manning (2014/0186361-previously cited). 
Both sets of claims are directed to the following: an aqueous composition comprising adalimumab, a buffer system (histidine buffer in ‘152, buffer is undefined by the instant claims, the composition is free of histidine), a sugar stabilizer (sorbitol) and a surfactant (polysorbate 80 and polysorbate 20 in ‘152 and polysorbate in the instant claims).
Manning is cited for teaching a stable aqueous pharmaceutical composition comprising adalimumab, a polyol, a surfactant, and a buffer system comprising a single buffering agent, said single buffering agent being selected from citrate, phosphate, succinate, histidine, tartrate or maleate; see para. 10. See claim 21 of Manning indicating that more than one surfactant may be present in the composition wherein the surfactant comprises at least one member of a group comprising PS80, PS20, inter alia, and combinations thereof.
Thus, in view of the teachings by Manning, it would have been obvious to substitute the histidine buffer of ‘152 for another buffer as well as use a combination of surfactants PS80 and PS20 in the formulation
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648